

114 S3015 IS: John Thomas Decker Act of 2016
U.S. Senate
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3015IN THE SENATE OF THE UNITED STATESMay 26, 2016Mr. Casey introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to direct the Centers for Disease Control and Prevention to
			 provide for informational materials to educate and prevent addiction in
			 teenagers and adolescents who are injured playing youth sports and
			 subsequently prescribed an opioid.
	
 1.Short titleThis Act may be cited as the John Thomas Decker Act of 2016. 2.Information materials and resources to prevent addiction related to youth sports injuries (a)Technical clarificationEffective as if included in the enactment of the Children’s Health Act of 2000 (Public Law 106–310), section 3405(a) of such Act (114 Stat. 1221) is amended by striking Part E of title III and inserting Part E of title III of the Public Health Service Act.
 (b)AmendmentTitle III of the Public Health Service Act is amended by inserting after part D of such title (42 U.S.C. 254b et seq.) the following new part E:
				
					EOpioid Use Disorder
						341.Information materials and resources to prevent addiction related to youth sports injuries
 (a)ReportThe Secretary shall— (1)not later than 2 years after the date of the enactment of this section, make publicly available a report determining the extent to which informational materials and resources described in subsection (b) are available to teenagers and adolescents who play youth sports, families of such teenagers and adolescents, nurses, youth sports groups, and relevant health care provider groups; and
 (2)for purposes of educating and preventing addiction in teenagers and adolescents who are injured playing youth sports and are subsequently prescribed an opioid, not later than 1 year after such report is made publicly available and taking into consideration the findings of such report, develop and, in coordination with youth sports groups, disseminate informational materials and resources described in subsection (b) for teenagers and adolescents who play youth sports, families of such teenagers and adolescents, nurses, youth sports groups, and relevant health care provider groups.
 (b)Materials and resources describedFor purposes of this section, the informational materials and resources described in this subsection are informational materials and resources with respect to youth sports injuries for which opioids are potentially prescribed and subsequently potentially lead to addiction, including materials and resources focused on the dangers of opioid use and misuse, treatment options for such injuries that do not involve the use of opioids, and how to seek treatment for addiction.
 (c)No additional fundsNo additional funds are authorized to be appropriated for the purpose of carrying out this section. This section shall be carried out using amounts otherwise available for such purpose..